DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation an optical path/beam splitting unit, comprising an adjustable mirror, and the claim also recites wherein several adjustable mirrors are distributed around the beam splitter which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Applicant claims an adjustable mirror (singular )then claims that there are multiple adjustable mirrors.
Regarding claim 2 and 3, the phrase " 1/2 beams, 1/3 beams and 1/4 beams ” in claims 2and 3 are a relative phrases which renders the claim indefinite. The phrase " 2 beams, 1/3 beams and 1/4 beams °” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as to the what is meant by 1/2 beams, 1/3 beams and 1/4 beams. The examiner questions are theses   sizes? For the sake of compact prosecution the limitations cannot be treated.


Claim Objections
Claims 19 and 20 are rejected because has they claim the same limitations as claim 5 which they depend from, claims 19 and 20 not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuyma (DE Patent Number 202006018356 U1).

Kuyma systems teaches as claimed in claim 1,  An optical path/beam splitting unit (10), comprising an adjustable mirror and at least one stage of beam splitter, wherein several adjustable mirrors (21) are distributed around the beam splitter (11); the beam splitter splits an incident laser beam into a plurality of split beams (12,13,14); the split beams are perpendicular to the incident laser beam (fig. 3), and both are in the same plane; each of the split beams is correspondingly irradiated onto an adjustable mirror (21); the several adjustable mirrors adjust the focusing of the split beams to a point (7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuyma (DE Patent Number 202006018356 U1) in view of Chern (US Patent Publication Number 2017/0108698 A1).
Kuyma fails to teach, as claimed in claim 4, further comprising a light source collimation module, wherein the light source collimation module irradiates the collimated laser beam onto the beam splitter. In a related art, Chern teaches optical path/beam splitting unit further comprising a light source (121) collimation module, wherein the light source collimation module (122) irradiates the collimated laser beam onto the beam splitter(15).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical path/beam splitting unit, as taught by Kuyma. With the collimation module, as taught by Chern, for the purpose of providing a way able of outputting structured lights with the same pattern or different patterns at the same time (¶ 0005).
Kuyma fails to teach, as claimed in claim 11, further comprising a light source collimation module, wherein the light source collimation module irradiates the collimated laser beam onto the beam splitter. In a related art, Chern teaches optical path/beam splitting unit further comprising a light source (121) collimation module, wherein the light source collimation module (122) irradiates the collimated laser beam onto the beam splitter(15).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical path/beam splitting unit, as taught by Kuyma. With the collimation module, as taught by Chern, for the purpose of providing a way able of outputting structured lights with the same pattern or different patterns at the same time (¶ 0005).
Kuyma fails to teach, as claimed in claim12, further comprising a light source collimation module, wherein the light source collimation module irradiates the collimated laser beam onto the beam splitter. In a related art, Chern teaches optical path/beam splitting unit further comprising a light source (121) collimation module, wherein the light source collimation module (122) irradiates the collimated laser beam onto the beam splitter(15).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical path/beam splitting unit, as taught by Kuyma. With the collimation module, as taught by Chern, for the purpose of providing a way able of outputting structured lights with the same pattern or different patterns at the same time (¶ 0005).

Allowable Subject Matter
Claims 5-10 and 13-18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Although prior art teaches an optical path/beam splitting unit, comprising an adjustable mirror and at least one stage of beam splitter, wherein several adjustable mirrors are distributed around the beam splitter prior art fails to simultaneously teach ; the cap is provided thereon with the light source collimation module; the wire feeding tube is coaxially arranged with the collimated laser beam; the wire feeding tube extends out of the cladding head mirror cavity and is provided with a wire feeding nozzle at the bottom, as claimed in claim 5, 13, 17 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

21 September 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872